                 Case:20-01947-jwb          Doc #:461 Filed: 04/15/2021      Page 1 of 6




                           UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF MICHIGAN

In re:
                                                                Chapter 11
                                        1
BARFLY VENTURES, LLC, et al,                                    Case No. 20-01947-jwb
                                                                Hon. James W. Boyd
                  Debtors.                                      Jointly Administered
______________________________________/

         CERTIFICATION OF NO OBJECTION REGARDING FINAL APPLICATION
            OF JAFFE RAITT HEUER & WEISS, P.C. FOR COMPENSATION &
           REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE OFFICIAL
                     COMMITTEE OF UNSECURED CREDITORS

          I, Paul R. Hage, counsel for the Official Committee of Unsecured Creditors of Barfly

Ventures, LLC (the “Committee”), do hereby certify that:

          (i)      Jaffe Raitt Heuer & Weiss, P.C. (“Jaffe”) filed the Final Application of Jaffe Raitt

                   Heuer & Weiss, P.C. for Compensation & Reimbursement of Expenses as Counsel

                   to the Official Committee of Unsecured Creditors [Doc. No. 443] (the “Final Fee

                   Application”) with the Court on March 5, 2021;

          (ii)     the Notice of Final Application of Jaffe Raitt Heuer & Weiss, P.C. For

                   Compensation & Reimbursement of Expenses as Counsel to the Official Committee

                   of Unsecured Creditors (the “Notice”) was filed along with the Final Fee

                   Application on March 5, 2021 advising parties that any objections to the


1 The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a
HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand
Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann
Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit,
LLC (8519), HopCat-GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis,
LLC (d/b/a HopCat-Broad Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC
(d/b/a HopCat,-KC, LLC and Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC
(2999), HopCat-Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC
(8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis, LLC
(6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).



5202567.v1
                 Case:20-01947-jwb       Doc #:461 Filed: 04/15/2021          Page 2 of 6




                   Application must be filed within twenty-one days after the date of the Notice and

                   that, in the absence of an objection, the Court may enter an order granting the relief

                   requested in the Final Fee Application;

         (iii)     consistent with the procedure set forth in the Final Fee Application, Jaffe filed the

                   Supplemental Fee Statement of Jaffe Raitt Heuer & Weiss, P.C. Pursuant to Final

                   Application for Compensation & Reimbursement of Expenses as Counsel to the

                   Official Committee of Unsecured Creditors [Doc. No. 449] (the “Supplemental Fee

                   Statement”) with the Court on April 7, 2021;

         (iv)      the Supplemental Fee Statement advised parties that any objections to the

                   Supplemental Fee Statement must be filed within seven days after service of the

                   Supplemental Fee Statement and that, in the absence of an objection, the Court may

                   enter an order granting the relief requested in the Supplemental Fee Statement;

         (v)       as evidenced by the certificates of service [Doc. Nos. 445 and 450] filed with the

                   Court, the Final Fee Application and the Supplemental Fee Statement were served

                   in accordance with the Order Establishing Procedures for Interim Compensation

                   and Reimbursement of Expenses of Professionals [Doc. No. 113] entered in these

                   bankruptcy cases;

         (vi)      no objections to the Final Fee Application or the Supplemental Fee Statement were

                   made or filed; and

         (vii)     the deadlines for filing an objection to the Final Fee Application and the

                   Supplemental Fee Statement has expired.




                                                     2
5202567.v1
             Case:20-01947-jwb       Doc #:461 Filed: 04/15/2021          Page 3 of 6




         WHEREFORE, Jaffe respectfully requests that the Court grant the Final Fee Application

and enter an Order in the form attached hereto as Exhibit 1.

                                             Respectfully submitted by,

                                             JAFFE RAITT HEUER & WEISS, P.C

                                             By: /s/ Paul R. Hage
                                             Paul R. Hage (P70460)
                                             27777 Franklin Road, Suite 2500
                                             Southfield, MI 48034-8214
                                             Phone: (248) 351-3000
                                             phage@jaffelaw.com

                                             Counsel to the Official Committee of Unsecured
                                             Creditors of Barfly Ventures, LLC

Dated: April 15, 2021




                                                 3
5202567.v1
             Case:20-01947-jwb   Doc #:461 Filed: 04/15/2021   Page 4 of 6




                                       Exhibit 1
                                   (Proposed Order)




                                          4
5202567.v1
              Case:20-01947-jwb         Doc #:461 Filed: 04/15/2021      Page 5 of 6




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN

In re:
                                                             Chapter 11
                                    2
BARFLY VENTURES, LLC, et al,                                 Case No. 20-01947-jwb
                                                             Hon. James W. Boyd
                  Debtors.                                   Jointly Administered
______________________________________/

  ORDER APPROVING FINAL APPLICATION OF JAFFE RAITT HEUER & WEISS,
      P.C. FOR COMPENSATION & REIMBURSEMENT OF EXPENSES AS
    COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS

         This matter having come before the Court on the Final Application of Jaffe Raitt Heuer

& Weiss, P.C. for Compensation & Reimbursement of Expenses as Counsel to the Official
                                                                   3
Committee of Unsecured Creditors (the “Final Fee Application”) filed by Jaffe Raitt Heuer &

Weiss, P.C. (“Jaffe”); notice of the Final Fee Application being sufficient and consistent with the

Compensation Order; and no objections to the Final Fee Application having been filed:

         IT IS HEREBY ORDERED:

         1.     The Final Fee Application is granted.

         2.     The fees and expenses allowed and paid pursuant to the Interim Fee Order are

allowed and approved on a final basis.


2 The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a
HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand
Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann
Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit,
LLC (8519), HopCat-GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis,
LLC (d/b/a HopCat-Broad Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC
(d/b/a HopCat,-KC, LLC and Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC
(2999), HopCat-Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC
(8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis, LLC
(6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).

3 Capitalized terms not otherwise defined herein shall have the meaning given to them in the Fee
Application.



                                                 5
5202567.v1
              Case:20-01947-jwb      Doc #:461 Filed: 04/15/2021        Page 6 of 6




         3.     Jaffe is granted an allowed administrative expense under section 503(b)(2) for

professional fees and expenses incurred during the Application Period in the amount of

$26,898.91.

         4.     The fees and expenses set forth on the Supplemental Fee Statement filed by Jaffe,

totaling $5,791.50, are allowed and approved on a final basis.

         5.     The Debtors are authorized and directed to promptly pay to Jaffe the outstanding

balance of the fees and expenses allowed under this Order, totaling $32,690.41.

         6.     This Court retains exclusive jurisdiction to resolve any dispute arising from or

related to this Order.

                                       END OF ORDER


Order prepared and submitted by:

JAFFE RAITT HEUER & WEISS, P.C.
Paul R. Hage (P70460)
27777 Franklin, Suite 2500
Southfield, Michigan 48034
Phone: (248) 351-3000
phage@jaffelaw.com

Counsel for the Official Committee of Unsecured
Creditors of Barfly Ventures, LLC et. al.




                                                6
5202567.v1
